In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-3120
ANTONIO G. RAMIREZ, JR.,
                                                Petitioner-Appellee,
                                 v.

LIZZIE TEGELS, Warden,
                                             Respondent-Appellant.
                     ____________________

            Appeal from the United States District Court
                for the Western District of Wisconsin.
          No. 14-cv-00802 — James D. Peterson, Chief Judge.
                     ____________________

       ARGUED JUNE 10, 2020 — DECIDED JUNE 23, 2020
                 ____________________

   Before FLAUM, BARRETT, and ST. EVE, Circuit Judges.
    FLAUM, Circuit Judge. During Antonio Ramirez’s 2001
criminal trial in Wisconsin state court, the prevailing interpre-
tation of the Sixth Amendment’s Confrontation Clause was
set forth in Ohio v. Roberts, 448 U.S. 56 (1980). Under Roberts, a
defendant had no confrontation right to cross-examine an un-
available declarant if the declarant’s statements were ade-
quately reliable, which could be established where the state-
ments fell within a firmly rooted hearsay exception. Id. at 66.
2                                                          No. 19-3120

Applying hearsay exceptions, the trial court admitted several
out-of-court statements accusing Mr. Ramirez of sexually as-
saulting his stepdaughter in November 1998 and September
1999. The jury convicted Mr. Ramirez of multiple counts re-
lating to the sexual assaults.
    In 2004, while Mr. Ramirez’s conviction was pending on
direct review, the Supreme Court decided Crawford v. Wash-
ington, 541 U.S. 36 (2004), which overruled Roberts by holding
that a defendant is entitled to cross-examine a declarant if the
declarant’s statements were “testimonial”—e.g., were state-
ments that the declarant “would reasonably expect to be used
prosecutorially.” Id. at 51. During direct review of his convic-
tion, Mr. Ramirez urged his lawyer, Attorney Lynn Hack-
barth, to raise a confrontation claim under Crawford. Attorney
Hackbarth chose instead to raise a litany of other claims, each
of which Wisconsin state courts rejected.
    After Mr. Ramirez exhausted his state court remedies, he
filed a petition for a writ of habeas corpus in federal district
court, arguing that Attorney Hackbarth’s representation was
ineﬀective based on her omission of the confrontation claim.
The district court agreed and granted Mr. Ramirez’s petition,
ordering the State of Wisconsin1 to provide Mr. Ramirez with
a new appeal or release him within ninety days. The State
now appeals, contending that the confrontation claim was not
clearly stronger than the claims Attorney Hackbarth raised.
   We aﬃrm. An attorney exercising reasonable professional
judgment would have recognized that the confrontation claim

    1 Lizzie Tegels, Warden of Jackson Correctional Institution (where Mr.

Ramirez is confined), is the named respondent-appellant. For readability
purposes, we refer to the respondent-appellant as the “State.”
No. 19-3120                                                   3

was clearly stronger than the claims Attorney Hackbarth
raised. Raising a confrontation claim while Mr. Ramirez’s
conviction was pending on direct review would have given
Mr. Ramirez a reasonable chance of prevailing.
                        I. Background
    A Wisconsin jury convicted Mr. Ramirez of multiple
counts relating to the November 1998 and September 1999
sexual assaults of his stepdaughter (“M.G.”), who was seven
and eight years old at the times of the respective assaults.
M.G. did not testify at Mr. Ramirez’s trial despite a subpoena
served on her mother, Cynthia Ramirez (“Mrs. Ramirez”), re-
questing M.G.’s testimony. M.G.’s brother (“A.R.”), who was
five years old in September 1999, also did not testify. Notwith-
standing their absence, the trial court admitted M.G.’s and
A.R.’s out-of-court statements through law enforcement offic-
ers and medical professionals. After Mr. Ramirez’s 2001 trial,
he lodged direct and collateral attacks against his convictions.
   A. Pretrial and Trial Proceedings
    Before trial, M.G. and Mrs. Ramirez sent letters to the
court recanting their previous statements accusing Mr.
Ramirez of the assaults. The jury apparently never heard evi-
dence regarding M.G.’s recantation. Before jury selection on
the first day of trial, Mr. Ramirez’s trial counsel explained to
the court that Mrs. Ramirez had written in her letters that she
had “instructed [M.G.] what to say because of rage at her hus-
band,” Mr. Ramirez. Counsel argued that this presented “an
issue on confrontation and the issue of residual hearsay ex-
emptions and indicia of trustworthiness in reference to”
M.G.’s out-of-court statements. Mr. Ramirez’s trial counsel
4                                                  No. 19-3120

also explained that she had not filed a motion in limine to ex-
clude out-of-court statements because she did not know who
was going to testify. She nevertheless objected to the admis-
sion of those statements as hearsay, citing, among other cases,
State v. Petrovic, 592 N.W.2d 238 (Wis. Ct. App. 1999), which
addressed a hearsay claim in part as a Confrontation Clause
claim.
    Before and during trial, Mr. Ramirez’s trial counsel further
objected to the admission of out-of-court statements on the
grounds that those statements were hearsay and did not have
adequate “indicia of reliability” or “guarantees of trustwor-
thiness.” On one occasion, Mr. Ramirez’s trial counsel ob-
jected to the admission of M.G.’s out-of-court statements, ar-
guing that “[t]he issue of course is confrontation as to the
hearsay.” The district court generally overruled the objec-
tions, admitting the statements under hearsay exceptions.
   Police officer George Larson testified at trial that he re-
sponded to a call from Mrs. Ramirez on September 5, 1999.
Mrs. Ramirez told Officer Larson that when she returned to
her apartment after an errand, she initially could not enter the
apartment because the interior chain lock was latched, which
she described as “not normal.” Mrs. Ramirez forced the door
open, and then she saw Mr. Ramirez coming out of M.G.’s
bedroom while pulling up his shorts. Mrs. Ramirez also saw
M.G. sitting on the toilet with “a look on her face.” A.R., who
was present at the apartment, told Mrs. Ramirez “[t]hat
daddy had [M.G] on the bed face down, and there were
boogers on the bed.” Mrs. Ramirez also told Officer Larson
that she had argued with Mr. Ramirez, and that Mr. Ramirez
had bitten her shoulder and tried to prevent her from leaving
No. 19-3120                                                            5

the apartment. Mrs. Ramirez ultimately escaped and took
M.G. and A.R. to her mother’s house.
    After hearing these allegations, Officer Larson told Mrs.
Ramirez that she and M.G. “had to go to the hospital” where
M.G. “would be examined because [Mrs. Ramirez] was accus-
ing [Mr. Ramirez] of a serious crime.” Officer Larson then
drove Mrs. Ramirez and M.G. in his squad car to the emer-
gency room, where M.G. was evaluated for sexual assault. Of-
ficer Larson also arranged Mr. Ramirez’s arrest.
    Nurse Donna Karpowicz-Halpin testified that after spend-
ing about thirty to forty-five minutes building a rapport with
M.G. in the hospital examination room, she began to ask M.G.
about the assault. M.G. said that “her dad had taken off her
pants and [then] he took off his pants, and she was laying on
her belly on the bed.”2 M.G. then said that Mr. Ramirez “put
his pee-pee by her butt … like on top of her.” Afterward, M.G.
“felt something by her butt, so she went into the bathroom
and … wiped herself with some tissue and threw it in the
wastepaper basket.”
    Officer Larson remained in the examination room and par-
ticipated in the questioning of M.G., including by asking M.G.
to point to the parts of a teddy bear where Mr. Ramirez had
touched her. When M.G. said she had wiped herself off and
threw the tissue in the bathroom wastebasket, Officer Larson
stepped out to let an evidence technician know about the po-
tential evidence in the wastebasket.



    2Although Mr. Ramirez is M.G.’s stepfather, the parties have not dis-
puted that M.G. and A.R. referred to Mr. Ramirez as “dad,” “daddy,” or
“father.”
6                                                 No. 19-3120

   Nurse Karpowicz-Halpin asked M.G. if this was the first
time something like this had happened. M.G. said that it was
not. Mrs. Ramirez then asked M.G. if “when she went to [the
hospital] for her vaginal bleeding [in November 1998,] did she
really hurt herself on the bathtub.” According to Nurse Kar-
powicz-Halpin, M.G. said, “No, she hadn’t.” M.G. said “that
dad had—was trying to put his pee-pee inside of her and
that’s how she got cut. That it wasn’t the bathtub.” M.G. also
said that Mr. Ramirez threatened to hurt her little brother,
mom, or grandma if she told anyone about what he had done.
    Officer Larson returned to the examination room at some
point during the examination. Although it is unclear from the
record when exactly Officer Larson returned, he was likely
absent when M.G. explained that Mr. Ramirez had caused her
November 1998 injuries, because Officer Larson learned from
Mrs. Ramirez (not from M.G.) that M.G. accused Mr. Ramirez
of that assault.
    Emergency physician Suzanne Siegel also spoke with
M.G. and Mrs. Ramirez in the examination room. Dr. Siegel
testified that when she asked M.G. what had happened, M.G.
responded that her father “had put his pee-pee by her. And
she pointed to her buttock area.” Upon conducting a physical
exam, Dr. Siegel testified that she observed “a milky dis-
charge coming from [M.G.’s] vaginal area” not normally seen
in a small child, and that M.G.’s vaginal area was red and ir-
ritated. Dr. Siegel then put M.G. under a “Woods lamp” that
indicated the potential presence of semen on parts of her legs.
Dr. Siegel opined that her observations were consistent with
sexual misuse and that the redness could have resulted from
the rubbing of that area. Swabs from around M.G.’s outer vag-
inal area, M.G.’s underwear, and tissues recovered from the
No. 19-3120                                                             7

bathroom wastebasket tested positive for the presence of se-
men, sperm cells, or both. The semen and sperm cell DNA
matched Mr. Ramirez’s.3
    Obstetrician and gynecologist Michael Schellpfeffer
treated M.G. on November 8, 1998. Dr. Schellpfeffer testified
that he had received a report that M.G.’s injury was a “strad-
dle injury on a bathtub,” but that M.G. had lacerations to her
perineum and the lower portion of her vagina that were “not
at all typical of … straddle injuries that [he] had … taken care
of,” which usually involved external bruising. Dr. Schellpfef-
fer testified that he surgically repaired the injuries, which
were “very much like an episiotomy” and “certainly con-
sistent possibly with a penetrating injury.” Dr. Schellpfeffer
also granted that it was possible that slipping and falling on
an object caused the injury. The hospital did not find any sem-
inal material on M.G. Dr. Schellpfeffer testified that when he
had asked Mrs. Ramirez if M.G. could have been sexually
abused, Mrs. Ramirez stated that she knew of no such abuse.
    Detective John Gregory interviewed Mrs. Ramirez after
the September 1999 assault. Mrs. Ramirez told him that M.G.
had said that Mr. Ramirez had caused M.G.’s vaginal lacera-
tions in November 1998. Mrs. Ramirez also explained that she
had to force open the door to the apartment, found Mr.
Ramirez coming out of M.G.’s bedroom while pulling up his
shorts, and saw M.G. in the bathroom.



    3Specifically, there was a one in 20 trillion chance that the DNA evi-
dence from the tissues and underwear belonged to a Hispanic male other
than Mr. Ramirez, and a one in 400,000 chance that the DNA found on the
vaginal swab belonged to a Hispanic male other than Mr. Ramirez.
8                                                 No. 19-3120

    Detective Gregory interviewed M.G. and A.R., as well. De-
tective Gregory testified that M.G. told him that Mr. Ramirez
told A.R. to watch television in Mrs. Ramirez’s room and then
took M.G. into her own bedroom. Mr. Ramirez then took off
his clothes and had M.G. do the same. Mr. Ramirez subse-
quently had M.G. lie face down on the bed and rubbed his
penis against her buttocks. Detective Gregory further testified
that A.R. told him that he saw Mr. Ramirez with his shorts off
in the bedroom with M.G., and that he later saw “white
boogers on the bed.” Investigators who collected evidence at
the home searched for but did not find seminal material on
the bed.
     When Mrs. Ramirez took the stand, she testified that she
had falsely accused Mr. Ramirez of the assaults and coached
M.G. to do the same “to get back at” Mr. Ramirez. Mrs.
Ramirez testified that she wanted Mr. Ramirez to go to jail
because she was angry that Mr. Ramirez’s ex-girlfriend had
called the house shortly before the alleged September 1999 as-
sault, she suspected him of infidelity, and she was angry that
he had gotten too drunk in front of her family. Mrs. Ramirez
also denied breaking the chain on the door of the apartment,
seeing Mr. Ramirez pulling up the shorts at the door to M.G.’s
room, and that M.G. had ever said anything about Mr.
Ramirez causing her November 1998 injuries. She further tes-
tified that Mr. Ramirez had not attacked her and that A.R. had
never told her that he saw Mr. Ramirez on top of M.G. or
“boogers” on the bed.
   Mrs. Ramirez had sex with Mr. Ramirez the morning of
the September 1999 assault and had access to a used condom
containing Mr. Ramirez’s semen. She nevertheless denied
No. 19-3120                                                  9

planting Mr. Ramirez’s semen on M.G.’s body and under-
wear. But defense counsel argued in closing that as part of
Mrs. Ramirez’s framing of Mr. Ramirez, she planted Mr.
Ramirez’s semen on M.G.’s underwear. The jury apparently
did not credit this argument and convicted Mr. Ramirez on all
counts relating to the November 1998 and September 1999
sexual assaults.
    Specifically, as to the November 1998 assault, the jury
found Mr. Ramirez guilty of first-degree sexual assault of a
child under the age of 13 (Count I) and first-degree sexual as-
sault causing great bodily harm (Count II). As to the Septem-
ber 1999 assault, the jury found Mr. Ramirez guilty of child
enticement (Count III) and first-degree sexual assault of a
child under the age of 13 (Count IV). The jury acquitted
Mr. Ramirez on charges of battery and false imprisonment,
which were based on Mrs. Ramirez’s allegations that he had
bitten her shoulder and tried to prevent her from leaving the
apartment after the September 1999 assault.
   The court imposed two concurrent 40-year prison terms
on the counts associated with the November 1998 assault
(Counts I & II); a consecutive 10-year prison term on the child
enticement count associated with the September 1999 assault
(Count III); and 30 years of probation on the sexual assault of
a child count associated with the September 1999 assault
(Count IV).
   B. Direct Review
   After sentencing, Mr. Ramirez’s appointed attorney re-
ported that there was no merit in an appeal of Mr. Ramirez’s
convictions, which triggered a no-merit proceeding. See Wis.
10                                                 No. 19-3120

Stat. § 809.32 (setting forth procedure when appointed attor-
ney finds no merit in appeal within meaning of Anders v. Cal-
ifornia, 386 U.S. 738 (1967)). While the no-merit proceeding
was ongoing, the Supreme Court decided Crawford v. Wash-
ington, 541 U.S. 36 (2004), which overruled Ohio v. Roberts, 448
U.S. 56 (1980), and transformed the standard for determining
whether out-of-court statements are admissible under the
Confrontation Clause. Whereas under Roberts, the focus of a
confrontation claim had been on whether the out-of-court
statements bore “adequate ‘indicia of reliability,’” 448 U.S. at
66, the key inquiry under Crawford became whether the state-
ments were “testimonial,” 541 U.S. at 51.
    The Wisconsin Court of Appeals ultimately rejected the
no-merit report, which resulted in the appointment of a new
lawyer for Mr. Ramirez, Attorney Lynn Hackbarth, who is the
subject of Mr. Ramirez’s ineffective assistance claim. Attorney
Hackbarth initiated Mr. Ramirez’s direct review process in
2005 by filing a postconviction motion in the circuit court pur-
suant to Wis. Stat. § 809.30(2)(h), raising ineffective-assis-
tance-of-trial-counsel claims, a speedy-trial claim, and an
abuse-of-discretion sentencing claim, but not a confrontation
claim. After an evidentiary hearing, the circuit court denied
the postconviction motion.
    Attorney Hackbarth subsequently appealed to the Wis-
consin Court of Appeals, raising the same claims from the
postconviction motion plus several other claims. In total, she
raised the following claims: (1) Mr. Ramirez was denied his
constitutional right to a speedy trial; (2) the November 1998
and September 1999 charges were improperly joined for trial;
(3) the trial court erroneously exercised its discretion in ad-
No. 19-3120                                                   11

mitting some of the hearsay statements; (4) the prosecutor en-
gaged in misconduct; (5) the evidence was insufficient to sup-
port Mr. Ramirez’s conviction; (6) trial counsel rendered inef-
fective assistance by not retaining a DNA expert and not rais-
ing a chain-of-custody objection to the crime lab report; and
(7) the court erroneously exercised its sentencing discretion.
   Mr. Ramirez had written letters to Attorney Hackbarth re-
questing that she raise a confrontation claim under Crawford,
but Attorney Hackbarth did not heed the request. The Wis-
consin Court of Appeals rejected all of the claims Attorney
Hackbarth raised, and the Wisconsin Supreme Court denied
Mr. Ramirez’s petition for review in 2007.
   C. Collateral Review
   In 2008, Mr. Ramirez filed a pro se petition for a writ of
habeas corpus in the Wisconsin Court of Appeals alleging,
among other things, that Attorney Hackbarth had provided
ineffective assistance by failing to raise a confrontation claim
on direct review. The court rejected the petition in 2010, in
part because the court of appeals was the wrong venue in
which to argue that Attorney Hackbarth should have raised a
confrontation claim in the postconviction motion she filed in
the circuit court. Instead of filing his petition in the court of
appeals pursuant to State v. Knight, 484 N.W.2d 540, 545 (Wis.
1992), Mr. Ramirez needed to file his petition in the circuit
court pursuant to State ex rel. Rothering v. McCaughtry, 556
N.W.2d 136, 137 (Wis. Ct. App. 1996).
    So, later in 2010, Mr. Ramirez filed his Rothering petition
in the circuit court. The court denied the petition in 2013, re-
jecting the ineffective assistance claim because the “bulk” of
12                                                    No. 19-3120

the out-of-court statements were admitted “on the basis of be-
ing excited utterances or the purpose of medical diagnosis or
treatment and were therefore not testimonial in nature.” The
circuit court concluded that the testimonial statements, such
as those taken by law enforcement, were cumulative, and that
the admission of those statements was harmless in light of
other “overwhelming” evidence of Mr. Ramirez’s guilt.
    Mr. Ramirez appealed, and the Wisconsin Court of Ap-
peals affirmed the circuit court’s order in 2014. The court of
appeals concluded, based on State v. Lagundoye, 674 N.W.2d
526 (Wis. 2004), that Crawford did not apply retroactively on
collateral review, and it therefore did not reach of the merits
of Mr. Ramirez’s claim that Attorney Hackbarth had rendered
ineffective assistance. Mr. Ramirez unsuccessfully petitioned
the Wisconsin Supreme Court for review in 2014.
     D. Federal Habeas Petition
    Finally, in November 2014, Mr. Ramirez filed a petition for
a writ of habeas corpus in federal district court under 28
U.S.C. § 2254 arguing, among other things, that Attorney
Hackbarth had been ineffective for not raising a confrontation
claim during direct review. In 2018, the district court con-
cluded that the Wisconsin Court of Appeals’ rejection of that
claim was based on an unreasonable interpretation of Whorton
v. Bockting, 549 U.S. 406 (2007). The district court explained
that when Attorney Hackbarth filed the postconviction mo-
tion in the circuit court to initiate direct review in 2005, Craw-
ford’s new rule applied, citing Griffith v. Kentucky, 479 U.S. 314,
322 (1987) (holding that new constitutional rules apply to
cases pending on direct review). The district court further
elaborated that “[n]othing in Whorton precludes a petitioner
from raising a claim of ineffective assistance of postconviction
No. 19-3120                                                  13

counsel based on Crawford in a collateral proceeding, so long
as the petitioner’s conviction was not final on direct review at
the time of the Crawford decision.” Indeed, the Supreme Court
decided Crawford in 2004, and Mr. Ramirez’s conviction did
not become final on direct review until 2007.
    Following its initial 2018 opinion, and after considering
further briefing on the merits, the district court ultimately
concluded that Attorney Hackbarth’s representation was de-
ficient because she did not raise the Crawford claim, which
was “clearly stronger” than the claims she had raised, and
that Mr. Ramirez had shown a reasonable chance of success
on direct review but for the deficient representation. The dis-
trict court therefore issued a conditional writ of habeas cor-
pus, ordering the State to release Mr. Ramirez from custody
or grant him a new appeal within ninety days. The State ap-
pealed, and the district court stayed its judgment pending res-
olution of this appeal.
                        II. Discussion
    Generally, if a state court has adjudicated a habeas peti-
tioner’s claim on the merits, we grant the state court deference
under the Antiterrorism and Effective Death Penalty Act
(“AEDPA”), 28 U.S.C. § 2254(d). Toliver v. Pollard, 688 F.3d
853, 859 (7th Cir. 2012). In such cases, “habeas relief may be
granted only if the state court decision ‘was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States,’ or if it ‘was based on an unreasonable deter-
mination of the facts in light of the evidence presented in the
State court proceeding.’” Id. (quoting 28 U.S.C. § 2254(d)).
14                                                    No. 19-3120

    Here, however, we agree with the parties that AEDPA def-
erence does not apply. “When no state court has squarely ad-
dressed the merits of a habeas claim, we review the claim un-
der the pre-AEDPA standard of 28 U.S.C. § 2243, under which
we dispose of the matter as law and justice require.” Harris v.
Thompson, 698 F.3d 609, 623 (7th Cir. 2012) (citations and in-
ternal quotation marks omitted). The Wisconsin Court of Ap-
peals, contrary to Strickland v. Washington, 466 U.S. 668 (1984)
and Griffith v. Kentucky, 479 U.S. 314 (1987), did not review the
merits of Mr. Ramirez’s claim that Attorney Hackbarth pro-
vided ineffective assistance for failing to raise the confronta-
tion claim.
    The Wisconsin Circuit Court also appears to have “inad-
vertently overlooked” the ineffective assistance claim. Johnson
v. Williams, 568 U.S. 289, 303 (2013); see also id. at 302–03 (“If a
federal claim is rejected as a result of sheer inadvertence, it
has not been evaluated based on the [merits].”). The circuit
court, purporting to rule on the ineffective assistance claim,
essentially ruled on the merits of the confrontation claim in-
stead. There is no indication, for example, that the circuit
court considered a critical question for the ineffective assis-
tance claim—that is, whether the Crawford claim was “clearly
stronger” than the claims Attorney Hackbarth raised on direct
review. See Smith v. Robbins, 528 U.S. 259, 288 (2000) (approv-
ing this court's “clearly stronger” standard for ineffective as-
sistance of appellate counsel claims).
    We therefore review the ineffective assistance claim de
novo, see Adorno v. Melvin, 876 F.3d 917, 921 (7th Cir. 2017),
but our review of Attorney Hackbarth’s performance is “most
deferential” to her reasonable professional judgment, Har-
rington v. Richter, 562 U.S. 86, 105 (2011). For Mr. Ramirez to
No. 19-3120                                                   15

establish that Attorney Hackbarth’s assistance was ineffec-
tive, Mr. Ramirez must show that Attorney Hackbarth’s per-
formance was deficient and that this deficiency prejudiced
him. Strickland, 466 U.S. at 687. If Attorney Hackbarth “aban-
doned a nonfrivolous claim that was both ‘obvious’ and
‘clearly stronger’ than the claim[s] that [s]he actually pre-
sented, [her] performance was deficient, unless [her] choice
had a strategic justification.” Shaw v. Wilson, 721 F.3d 908, 915
(7th Cir. 2013). Attorney Hackbarth’s deficient performance
prejudiced Mr. Ramirez if “there is a reasonable probability
that raising the issue would have made a difference in the out-
come of the appeal.” Howard v. Gramley, 225 F.3d 784, 791 (7th
Cir. 2000). “A defendant whose lawyer does not provide him
with effective assistance on direct appeal and who is preju-
diced by the deprivation is thus entitled to a new appeal.” Ma-
son v. Hanks, 97 F.3d 887, 892 (7th Cir. 1996).
    The State acknowledges that Mr. Ramirez’s confrontation
claim was obvious, and that all of the claims Attorney Hack-
barth raised during direct review were weak. The State nev-
ertheless contends that the confrontation claim was also
“quite weak” because Mr. Ramirez’s trial counsel did not ad-
equately preserve the claim, the claim rested on unsettled law
regarding what constitutes a testimonial statement, and the
contested statements were either nontestimonial or duplica-
tive of the nontestimonial statements. The State further argues
that the omission of the confrontation claim did not prejudice
Mr. Ramirez because Wisconsin courts would have rejected
the claim given that the evidence against Mr. Ramirez was
otherwise overwhelming. Mr. Ramirez responds that the con-
frontation claim was clearly stronger than the claims Attorney
16                                                   No. 19-3120

Hackbarth raised, and that he had a reasonable chance of suc-
cess on appeal but for Attorney Hackbarth’s ineffective assis-
tance.
     A. Deficient Performance
    We conclude, based on Confrontation Clause caselaw as it
stood when Mr. Ramirez’s convictions were pending on di-
rect review, that an attorney exercising reasonable profes-
sional judgment would have recognized that the confronta-
tion claim was clearly stronger than the claims Attorney
Hackbarth raised. Moreover, Mr. Ramirez’s trial counsel
made confrontation objections at trial, and Attorney Hack-
barth could have made strong arguments that the Wisconsin
courts should grant relief on the merits of the confrontation
claim even assuming the claim was forfeited.
        1. Clearly Stronger
    Attorney Hackbarth’s assistance during the direct review
of Mr. Ramirez’s conviction was deficient because she did not
raise a confrontation claim, which was clearly stronger than
the claims she raised. The Confrontation Clause of the Sixth
Amendment to the U.S. Constitution grants every criminal
defendant the right “to be confronted with the witnesses
against him.” At the time of Mr. Ramirez’s 2001 trial, the Su-
preme Court had interpreted the Confrontation Clause to al-
low the admission of hearsay only if the declarant was una-
vailable and the statement bore “adequate ‘indicia of reliabil-
ity’” or “particularized guarantees of trustworthiness.” Ohio
v. Roberts, 448 U.S. 56, 66 (1980), overruled by Crawford v. Wash-
ington, 541 U.S. 36 (2004). Reliability could “be inferred with-
out more in a case where the evidence [fell] within a firmly
rooted hearsay exception.” Id.
No. 19-3120                                                  17

    As noted earlier, however, in 2004 the Supreme Court
overruled Roberts, holding in Crawford that out-of-court state-
ments that are “testimonial”—e.g., that the declarant “would
reasonably expect to be used prosecutorially”—are inadmis-
sible unless the declarant is unavailable and the defendant
had a prior opportunity to cross-examine the declarant. 541
U.S. at 51, 59. Mr. Ramirez’s case was still pending on direct
review in 2006 when the Supreme Court decided Davis v.
Washington, holding that statements “are testimonial when
the circumstances objectively indicate that there is no … on-
going emergency, and that the primary purpose of the inter-
rogation is to establish or prove past events potentially rele-
vant to later criminal prosecution.” 547 U.S. 813, 822 (2006).
Mr. Ramirez’s convictions did not become final on direct re-
view until 2007; hence, Crawford and Davis applied to his case.
See Griffith, 479 U.S. at 322 (“[F]ailure to apply a newly de-
clared constitutional rule to criminal cases pending on direct
review violates basic norms of constitutional adjudication.”).
    An attorney exercising reasonable professional judgment
would have concluded that Crawford gave Mr. Ramirez a
promising confrontation claim during the direct review of his
conviction. Davis would have cemented this conclusion. We
make this determination by evaluating Attorney Hackbarth’s
“performance from the perspective of a reasonable attorney
at the time of [Mr. Ramirez]’s appeal, taking care to avoid ‘the
distorting effects of hindsight.’” Shaw, 721 F.3d at 915 (quot-
ing Strickland, 466 U.S. at 689). An attorney is not required to
anticipate changes in the law that were not sufficiently fore-
shadowed in existing caselaw. Shaw, 721 F.3d at 916–17. And
the State does not argue that then-existing precedent—
namely, Crawford and Davis—somehow foreshadowed an im-
minent change in the law that would have given Attorney
18                                                 No. 19-3120

Hackbarth a strategic reason for declining to raise a confron-
tation claim. Rather, the state simply argues that Confronta-
tion Clause caselaw was “unsettled” at the time of direct re-
view, such that Attorney Hackbarth could not have known
whether the Wisconsin courts would conclude that the rele-
vant statements were testimonial.
    It is true that Confrontation Clause cases decided after Mr.
Ramirez’s appeal became final in 2007 have applied addi-
tional interpretive gloss to the kinds of factual circumstances
that might contribute to a determination that a statement is
testimonial. But that subsequent gloss was not necessary for
Attorney Hackbarth to fashion an argument that M.G.’s and
A.R.’s out-of-court statements were testimonial. Indeed, the
State concedes that the confrontation claim was “obvious”
while Mr. Ramirez’s convictions were pending on direct re-
view.
   Attorney Hackbarth could have argued, for example, that
there was no ongoing emergency at the time M.G. and A.R.
made their out-of-court statements given that Officer Larson
had already arranged for Mr. Ramirez’s arrest, so there was
no risk of releasing M.G. or A.R. into Mr. Ramirez’s custody.
Attorney Hackbarth also could have argued that M.G. and
A.R. had made nearly all of their out-of-court statements for
the primary purpose of prosecution.
    Mrs. Ramirez testified that she wanted Mr. Ramirez ar-
rested because she was mad at him, and that she had coached
M.G. to falsely accuse Mr. Ramirez of sexual assault. A re-
viewing court could therefore conclude that Mrs. Ramirez
caused her children to make their statements for the primary
purpose of prosecution. Indeed, the State concedes that the
No. 19-3120                                                 19

out-of-court statements eight-year-old M.G. made to Detec-
tive Gregory after the September 1999 assault were testimo-
nial. This concession suggests that M.G., despite her young
age, was capable of understanding that her other statements
could have been made for the primary purpose of prosecution
as well. In the “Summary of Argument” section of the State’s
opening brief, it concedes that the statements of both M.G. and
A.R. to Detective Gregory were testimonial. Although the
State appears to have later walked back that concession as to
A.R.’s statements, it has failed to develop any argument as to
why A.R. was differently situated.
    There was also a relatively strong argument that many of
the out-of-court statements M.G. made during her examina-
tion at the hospital were testimonial. Officer Larson drove
M.G. and Mrs. Ramirez to the hospital. Mrs. Ramirez and
M.G. did not independently decide to go to the hospital to
seek medical treatment; Officer Larson told them that they
“had to go to the hospital” where M.G. “would be examined
because [Mrs. Ramirez] was accusing [Mr. Ramirez] of a seri-
ous crime.”
    Once at the hospital, although medical professionals ap-
pear to have conducted most of the questioning, Officer Lar-
son was present and involved for at least some of the ques-
tioning. Officer Larson offered M.G. a teddy bear, which she
used to show him where Mr. Ramirez had touched her. Im-
mediately after the sexual assault examination, hospital staff
reported to law enforcement what had happened in the exam-
ination room and provided evidence to law enforcement, re-
gardless of whether Officer Larson was in the room.
20                                                No. 19-3120

    Hence, at least some of the questioning in the hospital ex-
amination room arguably functioned as a substitute for a po-
lice interrogation. The conclusion that the State urges us to
reach—that statements made “during the course of receiving
medical treatment” are per se non-testimonial—would invite
law enforcement officers simply to escort victims of any vio-
lent crime to a hospital (regardless of whether the victim
sought or desired medical treatment), where law enforcement
could then work with medical professionals to elicit testimo-
nial statements from the victim in circumvention of the Con-
frontation Clause’s protections.
     We acknowledge that M.G.’s statements during her exam-
ination regarding what happened to her and whether she was
hurting may have been for the primary purpose of receiving
medical treatment rather than for prosecutorial purposes. But
it is more likely M.G.’s other statements, such as those about
where the assault happened and the identity of her abuser,
were made for the primary purpose of “prov[ing] past events
potentially relevant to later criminal prosecution.” Davis, 547
U.S. at 822. There was a strong argument to be made that
M.G.’s statements regarding the November 1998 assault that
had occurred almost a year earlier, in particular, were made
to “prove past events potentially relevant to later criminal
prosecution.” Id.
    For present purposes, however, we need not determine
precisely which statements would not have been admitted
under the Confrontation Clause as it was interpreted in 2007.
What we conclude here is simply that an attorney exercising
reasonable professional judgment would have raised a con-
frontation claim under Crawford while Mr. Ramirez’s convic-
tion was still pending on direct review.
No. 19-3120                                                   21

    By all means, showing “that an unraised claim is clearly
stronger than a claim that was raised is generally difficult ‘be-
cause the comparative strength of two claims is usually de-
batable.’” Makiel v. Butler, 782 F.3d 882, 898 (7th Cir. 2015)
(quoting Shaw, 721 F.3d at 915). The State concedes here, how-
ever, that the claims Attorney Hackbarth raised were weak.
In fact, the State has not identified any specific claim Attorney
Hackbarth raised that rivaled the strength of the unraised
Crawford claim. The hurdle Mr. Ramirez therefore needed to
clear to establish that the confrontation claim was clearly
stronger than those weak claims was not particularly high,
and the confrontation claim clears that hurdle. The confronta-
tion claim would have given Mr. Ramirez his best chance at
having some of the most inculpatory evidence against him
deemed inadmissible.
       2. Possible Forfeiture
     Mr. Ramirez’s possible forfeiture of his confrontation
claim does not alter our conclusion. Attorney Hackbarth
could have made strong arguments that Mr. Ramirez’s trial
counsel had preserved the confrontation claim, and that even
if it were unpreserved, Wisconsin courts should nevertheless
grant relief on the merits.
    As an initial matter, Attorney Hackbarth could have ar-
gued that Mr. Ramirez’s trial counsel adequately preserved
the confrontation claim. Wisconsin courts treat an objection as
“sufficient to preserve an issue for appeal if it apprises the
court of the specific grounds upon which it is based.” In Inter-
est of Corey J.G., 572 N.W.2d 845, 849 (Wis. 1998). Making a
hearsay objection is generally insufficient to preserve a con-
frontation claim. State v. Nelson, 406 N.W.2d 385, 393–94 (Wis.
1987). Here, however, Mr. Ramirez’s trial counsel objected to
22                                                    No. 19-3120

the admission of M.G.’s out-of-court statements because it
presented an “issue on confrontation” on one occasion, and
she raised “confrontation as to the hearsay” on another occa-
sion.
    She also cited caselaw discussing the confrontation right,
and she generally referenced the “indicia of reliability” and
“guarantees of trustworthiness” standards that were then-ap-
plicable to confrontation claims. See Roberts, 448 U.S. at 66 (ex-
plaining that statement is admissible under Confrontation
Clause if declarant is unavailable and statement bears ade-
quate “indicia of reliability” or “guarantees of trustworthi-
ness”), overruled by Crawford, 541 U.S. at 51, 59. Further, a
statement met the “indicia of reliability” requirement if it fell
“within a firmly rooted hearsay exception,” Roberts, 448 U.S.
at 66, so the other hearsay objections may have fed into the
confrontation objections.
    Even if the confrontation claim was unpreserved, how-
ever, the claim was still plainly stronger than the claims At-
torney Hackbarth raised given the strong arguments she
could have made that Wisconsin state courts should never-
theless grant relief on the merits of the claim. The Supreme
Court has explained that “[i]n most cases, an unpreserved
trial error will not be a plainly stronger ground for appeal
than preserved errors,” Davila v. Davis, 137 S. Ct. 2058, 2067
(2017); but, of course, “most” does not mean “all.”
    The State concedes that “Wisconsin courts, like others,
have the discretion to ignore forfeiture (or waiver) and reach
the merits of an unpreserved claim.” In fact, Wisconsin courts
of appeals have proceeded to review the merits of confronta-
tion claims after Crawford even though the defendants did not
make confrontation objections at trial. See, e.g., State v. Searcy,
No. 19-3120                                                              23

709 N.W.2d 497, 509 n.8 (Wis. Ct. App. 2005); State v. Savanh,
707 N.W.2d 549, 882 n.2 (Wis. Ct. App. 2005). In those cases,
as here, the defendant could not have made a confrontation
objection at trial based on Crawford because Crawford had not
yet been decided.4 A reasonably prudent lawyer would have
recognized that Mr. Ramirez had a strong argument that the
Wisconsin courts should review (and ultimately grant relief
on) the merits of his claim in light of the intervening change
in law. With Attorney Hackbarth’s deficient performance es-
tablished, we turn to whether the deficient performance prej-
udiced Mr. Ramirez’s appeal.
    B. Prejudice
    We conclude that Mr. Ramirez “had a reasonable chance
of success on appeal but for [Attorney Hackbarth’s] deficient
performance.” Shaw v. Wilson, 721 F.3d 908, 919 (7th Cir.
2013). We need not decide whether Mr. Ramirez would have
prevailed; rather, what we decide here is that the confronta-
tion claim “had a better than fighting chance at the time.”
Jones v. Zatecky, 917 F.3d 578, 583 (7th Cir. 2019) (quoting
Shaw, 721 F.3d at 916). This is not a case where the unraised
claim was clearly stronger than the raised claims, yet still
doomed to fail. If Attorney Hackbarth had raised a confron-
tation claim during direct review, there is a reasonable chance
that the Wisconsin courts would have concluded that at least
some of the probative out-of-court statements were inadmis-
sible, and that the admission of those statements was not
harmless error.


    4 The case cited by the State, State v. Ellington, is inapposite because
the defendant in that case conceded that the relevant statements were not
testimonial under Crawford. 707 N.W.2d 907, 914 (Wis. Ct. App. 2005).
24                                                 No. 19-3120

    The State argues that the testimonial out-of-court state-
ments were duplicative of statements that were properly ad-
mitted. As explained above, however, it is arguable that
nearly all of M.G.’s and A.R.’s statements were testimonial,
particularly in light of Mrs. Ramirez’s testimony that she
coached M.G. to falsely accuse Mr. Ramirez and law enforce-
ment’s involvement in M.G.’s hospital examination. The State
concedes that M.G.’s statements to Detective Gregory were
testimonial and has developed no argument as to why A.R.’s
statements to Detective Gregory should be viewed differ-
ently. There is also a reasonable probability that the Wiscon-
sin courts would conclude, in particular, that M.G.’s state-
ments about the November 1998 assault, M.G.’s statements
about certain details of the September 1999 assault, and
M.G.’s response to Officer Larson’s request for M.G. to point
to where on the teddy bear Mr. Ramirez touched her were
made for the primary purpose of establishing past events for
a future prosecution.
    To the extent that any inadmissible statements were du-
plicative of admissible statements, the Wisconsin courts may
well conclude that the jury would have assigned less weight
to the properly admitted statements if it had not heard that
those statements had been repeated to different persons in
different contexts. Indeed, the State argued in closing at trial
that the defense’s theory that Mrs. Ramirez framed Mr.
Ramirez should be discounted, in part, because it would not
have been possible for Mrs. Ramirez to get M.G. to make a
“consistent series of statements to [Officer] Larson, Nurse
[Karpowicz-]Halpin, Dr. Siegel, and then Detective Gregory.”
No. 19-3120                                                   25

    The evidence against Mr. Ramirez is not overwhelming if
the contested statements are excluded, particularly with re-
spect to the November 1998 assault. M.G.’s out-of-court state-
ments accusing Mr. Ramirez of the November 1998 assault
were the only evidence presented connecting Mr. Ramirez to
that assault. If those statements had been excluded, the State
would not have been able to prove the counts relating to the
November 1998 assault. Even if the Wisconsin courts con-
cluded that M.G.’s statements relating to the November 1998
assault were the only statements that were inadmissible, the
counts relating to that assault came with the longest sentences
(the concurrent 40-year prison terms).
    The Wisconsin courts may well have also concluded that
the contested out-of-court statements relating to the Septem-
ber 1999 assault were inadmissible, and that the admission of
those statements was not harmless. Granted, DNA evidence
connects Mr. Ramirez to the September 1999 assault. That
said, Mrs. Ramirez testified at trial that she fabricated the en-
tire sexual assault accusation and coached M.G. to lie because
she was angry at Mr. Ramirez. Although Mrs. Ramirez denied
planting the DNA evidence, defense counsel argued that she
did. Mrs. Ramirez had sex with Mr. Ramirez on the morning
of the September 1999 assault, and she therefore had access to
Mr. Ramirez’s semen in a recently used condom. Investiga-
tors found DNA evidence in M.G.’s underwear, on toilet pa-
per in the wastebasket, and on the outside of M.G.’s body, but
they did not locate any inside of her body. Moreover, Dr.
Siegel testified that M.G.’s vaginal redness was consistent
with rubbing of that area. If the jury had not heard testimony
concerning the contested out-of-court statements, it might
have credited defense counsel’s argument that Mrs. Ramirez
26                                                  No. 19-3120

planted the semen as part of her framing of Mr. Ramirez. In-
deed, the jury demonstrated that it doubted Mrs. Ramirez’s
truthfulness by acquitting Mr. Ramirez on the charges of bat-
tery and false imprisonment, which were based on Mrs.
Ramirez’s allegations that Mr. Ramirez had bit her shoulder
and tried to prevent her from leaving the apartment.
    The Wisconsin courts, of course, did not have an oppor-
tunity to address these issues during the direct review of Mr.
Ramirez’s conviction because Attorney Hackbarth did not
raise a confrontation claim. There is at least a reasonable prob-
ability that raising such a claim would have made a difference
in the outcome of Mr. Ramirez’s appeal.
                        III. Conclusion
   For the foregoing reasons, we AFFIRM the district court’s
order granting habeas relief. The State must, within ninety
days, either release Mr. Ramirez from custody or grant him a
new appeal in which he may advance his confrontation claim.